Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to applicant’s amendment and remarks received on 1/27/2022. Claims 1, 2, and 4-14 are now pending in the application. Claims 1, 4, 7, and 11 have been amended. Claims 3 and 15 have been cancelled. 

Claim Objections	
Claims 1 and 11 are objected to because of the following informalities:
Claims 1 and 11, line 15, “connected the wireless communication device” is presumed to recite “connected to the wireless communication device”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 1, 2, and 4-14 are rejected under 35 U.S.C. 103 as being unpatentable over McClure et al. (U.S Publication No. 2005/0103219; hereinafter “McClure”) in view of Muller et al. (U.S Publication No. 2019/0119066; hereinafter “Muller”), and further in view of Smith (U.S Publication No. 2017/0328682).

As per claim 1, McClure discloses a blasting system (fig. 1: blasting system 10) comprising:
a first detonator and a second detonator (e.g. fig. 1; para. [0032]: the system 10 includes a plurality of programmable detonators 13 that are located in respective boreholes 14 at a blasting site 15); and
a user terminal (figs. 1-2: a handheld programming unit 12) performing wireless communications with the first detonator and performing wired communications with the second detonator (see e.g. fig. 1; para. [0037]: the connectors 18 of the detonators 13 receive firing signals from the blasting machine 11 via cabling 20, and the detonators 13 and blasting machine 11 can be linked in a wireless manner),
wherein each of the first detonator and the second detonator (13) includes:
an electric detonator storing detonator information, wherein the electric detonator ignites an explosive in response to a blasting command (e.g. see figs. 1-3 & 6; para. [0033]-[0035], [0040], [0045] & [0051]);
a connector (fig. 1: connectors 18) connecting the electric detonator (13) to the user terminal (12) via a wireless or wired communication means (e.g. para. [0032] & [0037]); and
a wiring portion connecting the electric detonator and the connector (e.g. see fig. 1; para. [0032] & [0037]),
wherein the first detonator performs wireless communications with the user terminal, the connector of the first detonator receives the blasting command from the user terminal through the wireless communication, and the connector of the second detonator is wired to the user terminal and receives the blasting command from the user terminal by wire (e.g. fig. 1; para. [0037] & [0043]: the detonator 13 and the blasting device 11 may be connected in a wired or wireless manner, and the programming unit 12 includes an antenna 46 for transmitting and receiving information necessary to execute the blasting sequence).
McClure does not explicitly disclose wherein the first detonator includes a wireless communication device performing wireless communications with the user terminal, the connector of the first detonator is connected the wireless communication device and receives the blasting command from the user terminal through the wireless communication device.
However, in an analogous field of an apparatus for use in a blasting system, Muller discloses: wherein the first detonator includes a wireless communication device performing wireless communications with the user terminal, the connector of the first detonator is connected the wireless communication device and receives the blasting command from the user terminal through the wireless communication device (e.g. see figs. 1-4; para. [0041]-[0046]: a wireless communication connector 40 comprises a wireless receiver and a wireless transmitter in order for the connector 40 to perform wireless communication with the control using known techniques), and the connector of the second detonator is wired to the user terminal and receives the blasting command from the user terminal by wire (e.g. para. [0043]: the connector 40 is coupled to a bus on surface which is also connected to a control device, as is known in the art).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of McClure the known technique of including in the first detonator a wireless communication device performing wireless communications with the user terminal device, as taught by Muller, as this would allowed the detonator to establish wireless communication, i.e. without physical conductive links, with the user terminal device (Muller, para. [0043]).
McClure in view of Muller does not explicitly disclose the wireless communication device is connected to a wireless network including a long range network.
However, in an analogous filed of a system and method to guide munitions, Smith discloses: a device (e.g. fig. 8: a smart ordnance munition 800 that includes a fuse or detonator) includes a wireless communication device that is connected to a wireless network including a long range network (e.g. para. [0075]-[0077], [0199]-[0201] & [0228]: the smart ordnance munition includes at least one wireless transceiver comprising a long range internet of things (LORA-iOT) device to send data to and from).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of McClure in view of Muller the known wireless network including a long range network, as taught by Smith, in order to simply perform wireless communications with the first detonator via a long range network.

As per claim 2, claim 1 is incorporated and McClure in view of Muller and Smith discloses: wherein the detonator information includes ignition initialization time information, blasting delay time information, identifier information, and position information (McClure, e.g. figs. 1-3 & 6; para. [0033]-[0035], [0040] & [0045]).

As per claim 4, claim 1 is incorporated and McClure in view of Muller and Smith discloses: wherein the first detonator further includes a cylindrical bobbin on which electric wires of the wiring portion are wound (see Muller, e.g. figs. 1-4; para. [0039]: the spool 12 for winding a signal transmission conductor 14, as is known in the art).

As per claim 5, claim 4 is incorporated and McClure in view of Muller and Smith discloses: wherein the wireless communication device is fixedly coupled to one side of the bobbin (see Muller, e.g. figs. 1-4; para. [0041]-[0046]: the connector 40 is mounted on the spool 12).

As per claim 6, claim 5 is incorporated and McClure in view of Muller and Smith discloses: wherein the first detonator further includes a coupler fixing the wireless communication device to the bobbin (see Muller, e.g. figs. 1-4; para. [0041]-[0046]: the connector 40 is mounted on the spool 12 as shown in fig. 1; a person skilled in the art would recognize that the connector 40 may be mounted on top of the spool/bobbin 12 using a coupler, and thus would have been obvious).

As per claim 7, claim 1 is incorporated and McClure in view of Muller and Smith discloses: wherein the user terminal transmits the blasting command to the first detonator via the wireless network and transmits the blasting command to the second detonator via a wired network (see McClure, e.g. fig. 1; para. [0037]: the connectors 18 of the detonators 13 receive firing signals from the blasting machine 11 via cabling 20, and the detonators 13 and blasting machine 11 can be linked in a wireless manner).

As per claim 8, claim 7 is incorporated and McClure in view of Muller and Smith discloses: the blasting system further comprising a blasting device disposed between the user terminal device and the second detonator and connected to the user terminal device and the second detonator using a wired communication means (see McClure, e.g. fig. 1; para. [0038]-[0039]: the blasting machine 11 controls a blasting operation of the detonators 13, synchronizes counters via firing signals and transmits detonating signals to respective detonators 13).

As per claim 9, claim 8 is incorporated and McClure in view of Muller and Smith discloses: the blasting system further comprising a connector wiring portion connected to at least one of the wireless communication device, the blasting device, or a combination thereof (see McClure, e.g. fig. 1; para. [0034] & [0037]-[0039]; also see Muller, e.g. figs. 1-4; para. [0041]-[0046]: the wiring unit is connected to the wireless receiver and wireless transmitter of the wireless communication connector 40).

As per claim 10, claim 9 is incorporated and McClure in view of Muller and Smith discloses: wherein the user terminal and the blasting device are provided as being integrated (see McClure, e.g. fig. 1; para. [0034]: the handheld programming unit 12 is shown in fig. 1 to be resting in the cradle 22 of the blasting machine 11).

As per claim 11, McClure discloses a blasting system (fig. 1: blasting system 10) comprising:
a first detonator and a second detonator (e.g. fig. 1; para. [0032]: the system 10 includes a plurality of programmable detonators 13 that are located in respective boreholes 14 at a blasting site 15); and
a user terminal (figs. 1-2: a handheld programming unit 12) performing wireless communications with the first detonator and performing wired communications with the second detonator (e.g. para. [0037]: the connectors 18 of the detonators 13 receive firing signals from the blasting machine 11 via cabling 20, and the detonators 13 and blasting machine 11 can be linked in a wireless manner),
wherein each of the first detonator and the second detonator (13) includes:
an electric detonator storing detonator information, wherein the electric detonator ignites an explosive in response to a blasting command (e.g. see figs. 1-3 & 6; para. [0033]-[0035], [0040], [0045] & [0051]);
a connector (fig. 1: connectors 18) connecting the electric detonator (13) to the user terminal (12) via a wireless or wired communication means (e.g. para. [0032] & [0037]); and
a wiring portion connecting the electric detonator and the connector (e.g. see fig. 1; para. [0032] & [0037]),
wherein the first detonator performs wireless communications with the user terminal, the connector of the first detonator receives the blasting command from the user terminal through the wireless communication, and the connector of the second detonator is wired to the user terminal and receives the blasting command from the user terminal by wire (e.g. fig. 1; para. [0037] & [0043]: the detonator 13 and the blasting device 11 may be connected in a wired or wireless manner, and the programming unit 12 includes an antenna 46 for transmitting and receiving information necessary to execute the blasting sequence),
wherein the user terminal (12) includes: an initialization time setting module setting ignition initialization times for the first detonator and the second detonator (see e.g. figs. 1-3 & 6; para. [0034]-[0040]: the blasting machine 11 controls a blasting operation of the detonators 13, synchronizes counters via firing signals, transmits detonating signals to respective detonators 13, and is electrically connected to the handheld programming unit 12);
a locating module determining positions of the first detonator and the second detonator (see e.g. figs. 1-3 & 6; para. [0040], [0050] & [0054]: a map of detonators is to be used in a programming sequence, the map may be retrieved by the programming unit 12, the retrieved map comprising pre-assigned identifiers associated with the map coordinates);
an identification module identifying the first detonator and the second detonator (e.g. para. [0045] & [0051]: an identifier, or order number/address, may be automatically generated or recalled from memory; the identifier may be used as a reference for recalling and storing information pertinent to an applicable detonator 13);
a delay time setting module setting blasting delay times corresponding to the first detonator and the second detonator (e.g. see figs. 1-3 & 6; para. [0040], [0051], [0054], [0056] & [0069]: the display 48 of the programming unit 12 shows a delay time 56 to be programmed into a detonator 13; the programming unit 12 may generate a delay time in response to any of the actual position, retrieved order number, or map coordinates); and
a blasting module transmitting the blasting command including the blasting delay times to the first detonator and the second detonator (e.g. fig. 1; para. [0038]-[0039]: the blasting machine 11 transmits detonating signals comprising the delay times generated by the programming unit 12 to respective detonators 13).
McClure does not explicitly disclose wherein the first detonator includes a wireless communication device performing wireless communications with the user terminal, the connector of the first detonator is connected the wireless communication device and receives the blasting command from the user terminal through the wireless communication device.
However, in an analogous field of an apparatus for use in a blasting system, Muller discloses: wherein the first detonator includes a wireless communication device performing wireless communications with the user terminal, the connector of the first detonator is connected the wireless communication device and receives the blasting command from the user terminal through the wireless communication device (e.g. see figs. 1-4; para. [0041]-[0046]: a wireless communication connector 40 comprises a wireless receiver and a wireless transmitter in order for the connector 40 to perform wireless communication with the control using known techniques), and the connector of the second detonator is wired to the user terminal and receives the blasting command from the user terminal by wire (e.g. para. [0043]: the connector 40 is coupled to a bus on surface which is also connected to a control device, as is known in the art).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of McClure the known technique of including in the first detonator a wireless communication device performing wireless communications with the user terminal device, as taught by Muller, as this would allowed the detonator to establish wireless communication, i.e. without physical conductive links, with the user terminal device (Muller, para. [0043]).
McClure in view of Muller does not explicitly disclose the wireless communication device is connected to a wireless network including a long range network.
However, in an analogous filed of a system and method to guide munitions, Smith discloses: a device (e.g. fig. 8: a smart ordnance munition 800 that includes a fuse or detonator) includes a wireless communication device that is connected to a wireless network including a long range network (e.g. para. [0075]-[0077], [0199]-[0201] & [0228]: the smart ordnance munition includes at least one wireless transceiver comprising a long range internet of things (LORA-iOT) device to send data to and from).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement in the system of McClure in view of Muller the known wireless network including a long range network, as taught by Smith, in order to simply perform wireless communications with the first detonator via a long range network.

As per claim 12, claim 11 is incorporated and McClure in view of Muller and Smith discloses: wherein, when the user terminal is synchronized with the first detonator and the second detonator, the initialization time setting module sets the ignition initialization times for the first detonator and the second detonator and transmits ignition initialization time information indicating the ignition initialization times to the first detonator and the second detonator (McClure, e.g. figs. 1-3 & 6; para. [0034]-[0040]: the blasting machine 11 controls a blasting operation of the detonators 13, synchronizes counters via firing signals, transmits detonating signals to respective detonators 13, and is electrically connected to the handheld programming unit 12).

As per claim 13, claim 11 is incorporated and McClure in view of Muller and Smith discloses: wherein, when the user terminal is synchronized with the first detonator and the second detonator, the delay time setting module sets the blasting delay times for the first detonator and the second detonator (McClure, e.g. figs. 1-3 & 6; para. [0038]-[0039], [0054]: the programming unit 12 generates a delay time in response to any of the actual position, retrieved number or map coordinates).
As per claim 14, claim 11 is incorporated and McClure in view of Muller and Smith discloses: wherein, when the user terminal is synchronized with the first detonator and the second detonator, the locating module receives position information from the first detonator and the second detonator, and the identification module receives identification information from the first detonator and the second detonator (McClure, e.g. figs. 1-3 & 6; para. [0054]: a map of detonators is to be used in a programming sequence, the map may be retrieved by the programming unit 12, the retrieved map comprising pre-assigned identifiers associated with the map coordinates).

Response to Arguments
Applicant's arguments filed 01/27/2022 have been fully considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536). The examiner can normally be reached Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov